Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport apparatus for moving at least one good” in claims 1, 11, and 12 and “a first unit for ascertaining a minimum transfer time and a minimum return time” and “a second unit for calculating a servo press movement profile” in claim 11.  Each of these phrases include a generic phrase, e.g., “transport apparatus” or a first or second unit, and functional language without reciting sufficient structure to perform the recited function, e.g., “moving at least one good,” “ascertaining a minimum transfer time and a minimum return time” or “calculating a servo press movement profile.”  The corresponding structure for transport apparatus is interpreted as transfer apparatus T, which is described as a transfer apparatus, gripper feed, roller feed or movement robot in Paras. [0012]-[0013], and equivalents thereof.  The corresponding structure for first unit is interpreted as unit 10, which is described as “an input interface” in Para. [0070], and equivalents thereof.  The corresponding structure for second unit is interpreted as unit 20, which is described as “a processor unit” in Para. [0071], and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “at least one transport apparatus for moving at least one good to be processed by the servo press being provided in a manner spatially integrated into the servo press” which renders the claim indefinite because it is not clear what is being integrated into the servo press, e.g., the good or the transport apparatus.  For the purposes of examination, this phrase will be interpreted as the at least one transport apparatus is integrated into the servo press in a spatially integrated manner.  The claim also recites “the calculation includes parameters set by” a list of features which renders the claim indefinite because it is not clear what is required for a parameter to be set by these features, e.g., is the parameter a value reflecting each of these features or is the parameter calculated using these features or are these features set to form the parameters.  The claim also recites “(iii) and the minimum transfer time and the minimum return time, a time phase emerging from the geometric press opening and the geometric press closure facilitating a collision-free movement of the at least one transport apparatus and the servo press, taking into account geometric conditions of the at least one transport apparatus and servo press” which renders the claim indefinite because it is not clear if all of these features are part of parameter (iii) and it is also not clear what the phrases “time phase emerging from the geometric press opening and geometric press closure” (i.e., what does it mean for a time phase to “emerge” from the press opening and closing”) and “taking into account geometric conditions” (e.g., does take into account require this feature to be used in calculating the servo press movement or does it just have to be considered without being used to calculate the press movement).  For the purposes of examination, parameter (iii) will be interpreted as only including the minimum transfer and return times, the phrase “time phase emerging” will be interpreted as the time it takes to open and close the press, and the phrase “taking into account geometric conditions” will be interpreted as the geometric configuration of the transport apparatus and servo press are known.  Claims 2-10 depend from claim 1 and fail to clarify the indefinite language.
Regarding claims 3 and 4, each claim recites the phrase “taking into account” additional features which renders the claim indefinite because it is not clear what is required to “take into account” a feature, e.g., does take into account require this feature to be used in a calculation or does it just have to be considered without being used in the calculation.  For the purposes of examination, the phrase “taking into account” will be interpreted as the features following the phrase are known. 
Regarding claim 5, the claim recites a “predeterminable optimal forming speed” which renders the claim indefinite because it is not clear if the optimal forming speed must be predetermined, e.g., determined before doing any of the planning of the method, or if the optimal forming speed only needs to be capable of being predetermined, i.e., the optimal forming speed may be determined at any time but could have been predetermined.  For the purposes of examination, this phrase will be interpreted as the optimal forming speed may be determined at any time but could have been predetermined. 
Regarding claim 7, the claim recites “the geometric press opening is determined based on a servo press opening angle, at which a collision… is prevented” which renders the claim indefinite because it is not clear if the collision is prevented at the geometric press opening or the servo press opening angle.  For the purposes of examination, this phrase will be interpreted as a collision is prevented at the geometric press opening.
Regarding claim 8, the claim recites “the geometric press closure is determined based on a servo press closure angle, at which a collision… is prevented” which renders the claim indefinite because it is not clear if the collision is prevented at the geometric press closure or the servo press closure angle.  For the purposes of examination, this phrase will be interpreted as a collision is prevented at the geometric press closure.
Regarding claim 9, the claim recites “a movement profile of the at least one transport apparatus is referenced based on the servo press movement profile” which renders the claim indefinite because it is not clear what is required for the one movement profile to be referenced based on another, i.e., the servo press is a reference point for the location of the transport apparatus while it is moving or the time of the movement transport apparatus is timed based on timing of the movements of the servo press.  For the purposes of examination, this phrase will be interpreted as the movements of the transport apparatus and servo press are determined based on the movement of the other in any respect, e.g., location, timing or state of operation.
Claims 11 and 12 recite the same phrases discussed above with respect to claim 1 and are indefinite for at least the reasons discussed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 1 recites a method for planning movements of a press which may be done entirely as a mental process. This judicial exception is not integrated into a practical application because the claim is a process for planning movements of a press that does not require performing the movements with a press or using the press to form a product. The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only recite planning steps that may be done entirely as a mental process.  Claims 2-10 depend from claim 1 and do not provide any additional elements that transform the process into a patent eligible invention.
Claims 11 and 12 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. Claims 11 and 12 each recite a mental process (e.g., “ascertaining a minimum transfer time and a minimum return time” and “calculating a servo press movement profile”). This judicial exception is not integrated into a practical application because the steps of the planning process may be performed entirely in the human mind.  Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the components of the controller were well-understood, routine, and conventional in the field of planning a press operation (see US 2013/0104613 A1 to Kaneko which teaches a controller (Fig. 3, Paras. [0060] and [0068]) including an input 35, i.e., a first unit, and a CPU 31 and memory 32, 33, and 34, i.e., a second unit).  Further, claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because storing information in a memory is a well-understood, routine, and conventional activity that does not transform the mental process into a patent eligible invention (MPEP 2106.05(d)II).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0104613 A1 to Kaneko.
Regarding claim 1, Kaneko teaches the method for planning movements for a servo press 1, at least one transport apparatus 10 for moving at least one good to be processed by the servo press being provided in a manner spatially integrated into the servo press (Abstract, Fig. 1), comprising: 
ascertaining a minimum transfer time and a minimum return time for a movement cycle of the transport apparatus (Figs. 5-8; Paras. [0103] and [0138]-[0139]; the amount of time necessary for the transfer apparatus to transfer a workpiece and move out of the press apparatus without interfering with the pressing operation is determined and may be entered by the operator, as discussed in Para. [0103]); and 
calculating a servo press movement profile ST27, ST32 (Figs. 5-8; Paras. [0108]-[0109]), wherein the calculation includes parameters set by (i) at least one of the servo press and a forming process (Figs. 5-8; Paras. [0104]-[0109]; the calculating process includes the forming process and the movement and position of the servo press), (ii) a geometric press opening and a geometric press closure (Figs. 5-8; Paras. [0056], [0061] and [0117]; the die height is the geometry of the press opening and closing because it monitors the position of the upper die 7 from the lower die 8 and this is monitored while determining the press motion), (iii) and the minimum transfer time and the minimum return time ST22 (Figs. 5-8; Paras. [0103]-[0109]; the time required to complete the press motion is used in determining the press movement profile), a time phase emerging from the geometric press opening and the geometric press closure facilitating a collision-free movement of the at least one transport apparatus and the servo press (Figs. 5-8; Paras. [0103]-[0109]; the timing of the movements of the servo press and transfer apparatus is determined to produce a collision free movement, as discussed in Paras. [0109]-[0110]), taking into account geometric conditions of the at least one transport apparatus and servo press (Figs. 5-8; Paras. [0103]-[0109]; the die height, i.e., the geometric conditions of the press, and the position of the transport apparatus, i.e., the geometric conditions of the transport apparatus, are considered when determining if there will be interference).
Regarding claim 2, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein the servo press movement profile is optimized to achieve a maximum servo press performance (Figs. 5-8; Paras. [0103]-[0109]; the press movement profile is determined to avoid interference that would stop the press forming operation, i.e., optimize the process to continually function so that the maximum amount of goods are pressed).
Regarding claim 3, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein the servo press movement profile is optimized to achieve a maximum servo press performance, taking into account further input parameters comprising energy-optimizing delays (Figs. 5-8; Paras. [0103]-[0109]; the press movement profile is determined to avoid interference that would stop the press forming operation, i.e., optimize the process to continually function so that the maximum amount of goods are pressed, including delays to the transfer or press movement that optimize energy by avoiding interference issues that would result in shutting down and restarting the press system, e.g., adjustments that cause delays at steps ST27 and ST28).
Regarding claim 4, Kaneko teaches the method as claimed in claim 2 (Figs. 5-8), wherein the servo press movement profile is optimized to achieve a maximum servo press performance, taking into account further input parameters comprising energy-optimizing delays (Figs. 5-8; Paras. [0103]-[0109]; the press movement profile is determined to avoid interference that would stop the press forming operation, i.e., optimize the process to continually function so that the maximum amount of goods are pressed, including delays to the transfer or press movement that optimize energy by avoiding interference issues that would result in shutting down and restarting the press system, e.g., adjustments that cause delays at steps ST27 and ST28).
Regarding claim 5, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein a maximum motor speed, a maximum slide speed, at least one of (i) a predeterminable optimal forming speed and (ii) a geometric dimensions of a work region are included as parameters of at least one of (i) the servo press and (ii) the forming process (Figs. 5-8; Paras. [0103]-[0109] and [0115]; the optimal speed and load of the press are included in the calculations of the forming process and press movement, and the optimal speed and load may be entered by the operator before the operation, i.e., predetermined, as discussed in Para. [0103]).
Regarding claim 6, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein dimensions of the transport apparatus and the servo press are included in the geometric conditions (Figs. 5-8; Paras. [0103]-[0109] and [0117]; the die heights, i.e., the dimensions of the lower and upper die, are included as well as the dimensions of the transport apparatus because the system determines if the transport apparatus will interfere, i.e., collide, with the dies which would require the system to know the space occupied by the transport apparatus).
Regarding claim 7, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein the geometric press opening is determined based on a servo press opening angle, at which a collision of the at least one transport apparatus with the servo press is prevented at a start of a transfer movement (Figs. 5-8; Paras. [0103]-[0109]; as shown in Figs. 7A-B and 8, the position and angle of the press, i.e., angle of the feed stroke, are determined to monitor if a collision would occur with the transport apparatus at the opening and closing of the press).
Regarding claim 8, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein the geometric press closure is determined based on a servo press closure angle, at which a collision of the servo press with the at least one transport apparatus is prevented at the end of a transfer movement (Figs. 5-8; Paras. [0103]-[0109]; as shown in Figs. 7A-B and 8, the position and angle of the press, i.e., the angle of the feed stroke, are determined to monitor if a collision would occur at the opening and closing of the press).
Regarding claim 9, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein a movement profile of the at least one transport apparatus is referenced based on the servo press movement profile (Figs. 5-8; Paras. [0103]-[0109]; the movement of the transport apparatus is monitored with respect to the position of the press, i.e., referenced based on the servo press movement profile, to determine if interference would occur).
Regarding claim 10, Kaneko teaches the method as claimed in claim 1 (Figs. 5-8), wherein an adapted movement profile of the at least one transport apparatus is calculated based on the servo press movement profile (Figs. 5-8, Paras. [0103]-[0109]; the movement of the transport apparatus is adapted at steps ST28 and ST33, i.e., the adjusted movements, based on whether or not interference with the servo press movement would occur).
Regarding claim 11, Kaneko teaches a movement controller 30 comprising an optimization unit configured to plan movements for a servo press 31, 32, 34 (Fig. 3; Paras. [0060] and [0068]), at least one transport apparatus 10 for moving at least one good to be processed by the servo press 1 being provided in a manner spatially integrated into the servo press (Figs. 1-2; Para. [0064]), the movement controller comprising: 
a processor 31 including memory 32, 33, 34 (Fig. 3; Paras. [0060] and [0068]); 
a first unit 35 for ascertaining a minimum transfer time and a minimum return time for a movement cycle of the at least one transport apparatus (Figs. 1-3; Paras. [0060], [0068] and [0103]; it is noted that under 112f the first unit is interpreted as the input for receiving the transfer time, as discussed above, and Kaneko teaches an input 35 and that the user may input the times for the transfer and pressing operations); 
a second unit 31, 32, 33, 34 for calculating a servo press movement profile (Figs. 1-3; Paras. [0060] and [0068]; it is noted that under 112f the second unit is interpreted as a processing unit, and Kaneko teaches a CPU 31 including memory 34 that “stores various control programs for implementing the invention,” i.e., calculating the servo press movement), parameters set by (i) at least one of the servo press and a forming process (Figs. 5-8; Paras. [0103]-[0109]; the calculating process includes the forming process and the movement and position of the servo press), (ii) a geometric press opening and a geometric press closure and the minimum transfer time (Figs. 5-8; Paras. [0056], [0061] and [0117]; the die height is the geometry of the press opening and closing because it monitors the position of the upper die 7 from the lower die 8 and this is monitored while determining the press motion) and (iii) the minimum return time being predeterminable for the second unit (Figs. 5-8; Paras. [0103]-[0109]; the time required to complete the press motion is used in determining the press movement profile), and a time phase emerging from the geometric press opening and the geometric press closure facilitating a collision-free movement of the transport apparatus and of the servo press (Figs. 5-8; Paras. [0103]-[0109]; the timing of the movements of the servo press and transfer apparatus is determined to produce a collision free movement, as discussed in Paras. [0109]-[0110]), taking into account geometric conditions of the at least one transport apparatus and servo press (Figs. 5-8; Paras. [0103]-[0109]; the die height, i.e., the geometric conditions of the press, and the position of the transport apparatus, i.e., the geometric conditions of the transport apparatus, are considered when determining if there will be interference).
Regarding claim 12, Kaneko teaches a non-transitory computer-readable medium encoded with a computer program (Figs. 1-3; Paras. [0060] and [0068]; memory 34 “stores various control programs for implementing the invention”) which, when executed by a program-controlled device, causes planning of movements for a servo press 1, at least one transport apparatus 10 for moving at least one good to be processed by the servo press being provided in a manner spatially integrated into the servo press (Para. [0068]; the invention is planning movement of a servo press and transport apparatus, as shown in Fig. 5, and the memory stores programs for implementing the invention), the computer program comprising: 
program code for ascertaining a minimum transfer time and a minimum return time for a movement cycle of the transport apparatus (Figs. 5-8; Paras. [0103] and [0138]-[0139]; the amount of time necessary for the transfer apparatus to transfer a workpiece and move out of the press apparatus without interfering with the pressing operation is determined and may be entered by the operator, as discussed in Para. [0103]); and 
program code for calculating a servo press movement profile (Fig. 5; Para. [0068]), said calculation including parameters set by (i) at least one of the servo press and the forming process (Figs. 5-8; Paras. [0103]-[0109]; the calculating process includes the forming process and the movement and position of the servo press), (ii) a geometric press opening and a geometric press closure (Figs. 5-8; Paras. [0056], [0061] and [0117]; the die height is the geometry of the press opening and closing because it monitors the position of the upper die 7 from the lower die 8 and this is monitored while determining the press motion) and (iii) the minimum transfer time and the minimum return time (Figs. 5-8; Paras. [0103]-[0109]; the time required to complete the press motion is used in determining the press movement profile), a time phase emerging from the geometric press opening and the geometric press closure facilitating a collision-free movement of the at least one transport apparatus and the servo press (Figs. 5-8; Paras. [0103]-[0109]; the timing of the movements of the servo press and transfer apparatus is determined to produce a collision free movement, as discussed in Paras. [0109]-[0110]), taking into account geometric conditions of the transport apparatus and servo press (Figs. 5-8; Paras. [0103]-[0109]; the die height, i.e., the geometric conditions of the press, and the position of the transport apparatus, i.e., the geometric conditions of the transport apparatus, are considered when determining if there will be interference).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0364997 A1 teaches a method and controller 4 for planning the movement of a servo press 1A, 1B and transfer apparatus 10 and the planning calculations include the times for the movement of the components S12, the movement of the components relative to each other S11 and geometric data to determine an optimum transfer and pressing motion S13-S16 (Figs. 1-3 and 9; Paras. [0058]-[0063]).  US 7,636,612 B2 teaches a method for optimizing the transport and pressing of goods and calculates the movements using 3D geometric representations of the press and transfer apparatus (Fig. 2; Col. 3, Lns. 21-54 and Col. 4, Lns. 53-67; the 3D model includes the “press with the transfer units 5”).  US 2010/000424 A1 and US 2020/0180252 A1 each generally teach a method and controller for planning the movements of a transfer apparatus and servo press.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725